Citation Nr: 1638331	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-35 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent prior to April 10, 2012 and in excess of 20 percent as of April 10, 2012, for a lumbar spine disability.

2.  Entitlement to an increased initial rating in excess of 10 percent for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012, this case was remanded by the Board for further development.  A December 2012 rating decision increased the rating for lumbar osteoarthritis to 20 percent, effective April 10, 2012, and the rating for left hip greater trochanteric bursitis to 10 percent, effective July 1, 2005.  As those increases do not represent full grants of the benefits sought, the issues remain on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a dental disability, a left knee disability, a right foot disability, a left elbow disability, and posttraumatic stress disorder (PTSD) have been raised by the record in a February 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In January 2012, the Board remanded these issues to assess the current severity of service-connected left hip and lumbar spine disabilities.  An examination was conducted in April 2012.  However, VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2015).

The Board has reviewed the VA examination findings, and concludes that these findings do not meet the specifications required by of 38 C.F.R. § 4.59.  In addition, the most recent examination was over four years ago, and may not accurately represent the Veteran's current disability picture.  Therefore, the Board finds that further examination is necessary.  38 C.F.R. § 3.159(c)(4) (2015); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity and of service-connected lumbar and left hip disabilities.  The examiner must review the claims file and the report should note that review.  The examiner should conduct range of motion testing of the spine, the right hip, and the left hip, specifically noting whether upon repetitive motion there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, including during flare-ups.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If there is no pain, no limitation of motion, or no limitation of function, that must be noted in the report.  The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should identify any neurological pathology related to the lumbar spine or left hip disabilities, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

